  







WAIVER AGREEMENT

 

This WAIVER AGREEMENT (this “Waiver”), dated as of March 28, 2018, is entered
into by and among INSPIREMD, INC., a Delaware corporation (the “Company”), and
the Purchasers identified on the signature page hereto.

 

WHEREAS, the Company and the Purchasers have previously entered into that
certain Securities Purchase Agreement, dated as of November 28, 2017 (the
“Original Securities Purchase Agreement”);

 

WHEREASE, the Company and the Purchasers have previously entered into that
certain (i) Amendment to Securities Purchase Agreement (together with the
Original Securities Purchase Agreement, the “Securities Purchase Agreement”),
dated as February 21, 2018, whereby the Company and the Purchasers amended
certain provisions of the Original Securities Purchase Agreement and (ii) Waiver
Agreement, dated February 26, 2018, whereby the Purchasers agreed to waive
certain rights under the Securities Purchase Agreement on a one-time only basis
with respect to a previously completed equity offering by the Company;

 

WHEREAS, the Company has informed the Purchasers that the Company intends to
conduct a Subsequent Financing consisting solely of shares of Common Stock,
which shall be publicly registered on Form S-3 (“Registration Statement”) for
gross proceeds to the Company of up to $5,000,000, to be consummated by not
later than April 3, 2018 (the “Offering”);

 

WHEREAS, the Company is seeking a one-time waiver from compliance with each of
(i) Section 4.16 of the Securities Purchase Agreement and (ii) Section 4.22(a)
of the Securities Purchase Agreement, in each case with respect to the Offering;

 

WHEREAS, any provision of the Securities Purchase Agreement may be amended or
waived upon the written consent of the Company and the Purchasers holding at
least 67% in interest of the Preferred Stock then outstanding;

 

WHEREAS, the Purchasers executing the signature page hereto hold at least 67% in
interest of the Preferred Stock outstanding as of the date hereof; and

 

WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Securities Purchase Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

1. One-Time Waiver of Section 4.16. The Purchasers hereby grant to the Company a
one-time waiver from compliance with the provisions of Section 4.16 of the
Securities Purchase Agreement solely with respect to the Offering.
Notwithstanding anything herein to the contrary, the foregoing waiver shall be
limited precisely as written to permit the Company to conduct the Offering
without complying with the provisions of Section 4.16 of the Securities Purchase
Agreement and nothing herein shall be deemed a continuing waiver of Section 4.16
of the Securities Purchase Agreement.

 

2. One-Time Waiver of Section 4.22(a). The Purchasers hereby grant to the
Company a one-time waiver from compliance with the provisions of Section 4.22(a)
of the Securities Purchase Agreement solely with respect to the Offering.
Notwithstanding anything herein to the contrary, the foregoing waiver shall be
limited precisely as written to permit the Company to conduct the Offering
without complying with the provisions of Section 4.22(a) of the Securities
Purchase Agreement and nothing herein shall be deemed a continuing waiver of
Section 4.22(a) of the Securities Purchase Agreement.

 

 

 

 



3. Repurchase of Series C Preferred. Immediately upon the closing of the
Offering, the Company shall purchase from the Purchasers, on a pro rata basis,
46,875 shares of Series C Preferred Stock at a per share price equal to the
stated value of the Series C Preferred Stock (as set forth in the Certificate of
Designation of Preferences, Rights and Limitations of the Series C Convertible
Preferred Stock, as amended to date) (the “Series C Certificate of
Designation”).

 

4. Reduction of Series C Conversion Price. Pursuant to Section 7(c) of the
Series C Certificate of Designation, the conversion price of the Series C
Preferred Stock shall be reduced to the lowest effective price per share at
which shares of the Company’s Common Stock are sold in the Offering, to the
extent lower than the current conversion price of the Series C Preferred Stock.

 

5. Reduction of Series D Conversion Price. On or prior to the date hereof,
pursuant to Section 7(d) of the Certificate of Designations, the Company’s Board
of Directors adopted a resolution to permanently reduce, subject to the
consummation of the Offering, the Conversion Price of the Preferred Stock to the
Base Conversion Price (as defined herein). The Company shall not rescind, amend
or modify such resolution after the date hereof. The Purchasers hereby grant a
one-time waiver of the 20 day prior notice requirement set forth in Section 7(d)
of the Certificate of Designations with respect to the foregoing reduction in
the Conversion Price. For purposes hereof, “Base Conversion Price” means, to the
extent lower than the Conversion Price, the lowest effective price per share at
which shares of the Company’s Common Stock are sold in the Offering.

 

6. Continuing Effect. Except as expressly set forth herein, all of the terms and
conditions of the Securities Purchase Agreement shall remain in full force and
effect and are hereby ratified and confirmed by the parties. Without limiting
the generality of the foregoing, nothing contained herein shall be deemed a
waiver of any other provision of the Securities Purchase Agreement or as a
waiver of or consent to any further or future action on the part of any party
that would require the waiver or consent of another party. This Waiver shall be
deemed a Transaction Document.

 

7. Representations and Warranties. Each Purchaser hereby represents and warrants
to the Company, severally, but not jointly, and each Company hereby represents
and warrants to the Purchaser, that (i) it has the full right, power and
authority to enter into this Waiver and to perform its obligations hereunder and
under the Securities Purchase Agreement as amended by this Waiver, and (ii) the
execution of this Waiver by the individual whose signature is set forth at the
end of this Waiver on behalf of such party, and the delivery of this Waiver by
such party, have been duly authorized by all necessary action on the part of
such party; and (iii) this Waiver has been executed and delivered by such party
and constitutes the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws and equitable principles related to or affecting creditors’ rights
generally or the effect of general principles of equity.

 

8. Counterparts; Choice of Law. This Waiver may be executed in several identical
counterparts all of which shall constitute one and the same instrument. This
Waiver shall be construed and enforced in accordance with the laws of the State
of New York, without regard to the principles of conflicts of law thereof.

 

9. Further Assurances. Each of the parties hereto shall execute and deliver, at
the reasonable request of the other party hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Waiver.

 

[signature page follows]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed as of the day and year written above.

 

THE COMPANY:   PURCHASER:         INSPIREMD, INC.   Sabby Healthcare Master
Fund, Ltd.           By: /s/ James Barry, Ph.D.   By: /s/ Robert Grundstein
Name: James Barry, Ph.D.   Name: Robert Grundstein Title: Chief Executive
Officer   Title: COO of Investment Manager 

 

3

 

 

